DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Observations
In claim 1 (line 3) and claim 11 (line 4) the word transduces should be replaced with transducers.  In claim 8 (line 1) the word "meth" should be deleted. 
Prior Art
The following is a list of the prior art relied upon in this action.  Machine/official translations may be used to refer to various teachings from the foreign/non-patent literature publications as necessary.
United States Patents and Patent Application Publications 
Patentee
United States Patent 8,534,120
Pavlik
United States Patent Application Publication 2007/0000310
Yamartino et al.
United States Patent Application Publication 2013/0113289
Ma et al.
Foreign Patent Publications 
Patentee
International Patent Application Publication 2016/174288
Madrid Juan
Chinese Patent Application Publication 103017989
Duan

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, and 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid Juan in view of Duan and Pavlik.
With regard to claims 1 and 11 Madrid Juan teaches a container box (reference item 1) having at least one pressure transducer (reference item 5) located within/operatively connected to the container box's interior.   The container box is configured to perform an airtightness test (pressurization test) prior to use.  See at least paragraph 45.  
Madrid Juan do not necessarily teach the specific steps to perform the airtightness test.  However, Duan teaches that it is known to perform an airtightness test on a container (reference item 3).  The container is initially pressurized to 250 Pa which is above a first threshold such as 200 Pa.  The pressure is monitored, and the time until the pressure reaches a second threshold such as 100 Pa is determined.  If the time for the pressure to reach the second threshold is greater than a first duration; e.g., 10 seconds, then the container is determined to be acceptable.  Otherwise, the container is determined to be unacceptable.  
Madrid Juan and Duan teach performing an airtightness test on a container.  Madrid Juan and Duan do not expressly mention a controller for controlling the airtightness test and a compressor.  Pavlik teaches that it is known to perform an airtightness test on a container (reference item 200).  To perform the test the container is initially pressurized to a first threshold using a blower; i.e., a compressor.  The compressor is operated by a controller (reference item 115).    See, for example, column 5 (lines 3-60).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Madrid Juan with the teachings of Duan and Pavlik in order to use a known airtightness test on a known container for the predicable benefit of determining if the container can be used to hold a pressure while in use.
With regard to claims 2 and 12 the airtightness test on the container has to be triggered including manually triggering the test.
With regard to claims 3 and 13 the container will be used in a transportation cycle, and the airtightness test will be performed as part of a predetermined activity in this cycle; i.e., before being loaded with perishable materials.  
	With regard to claims 4 and 14 Pavlik teaches that a controller is provided for controlling the operation of a compressor.  A controller would have been obvious to use in order to pressurize Madrid Juan's container to 250 Pa which is above the first threshold.  
	With regard to claims 5 and 15 Duan teaches that the airtightness test is performed such that a first pressure of 250 Pa (about 1 inch of water) is obtained that is higher than a first threshold of 200 Pa, or about 0.8 inches of water.  The time for the pressure to drop to a second threshold of 100 Pa (0.4 inches of water) is determined.   Pavlik teaches that the airtightness test is performed such that the first pressure threshold of 7 inches of water to 11 inches of water is obtained.  See column 4 (lines 53-56).  Pavlik also teaches that the predetermined threshold pressure "may vary depending on the materials of construction, i.e., the types of films used in container manufacture" and "be based on a variety of factors primarily related to the safety factor desired to be incorporated and the level of assurance that no leaks are present; in some situations a test for gross leaks may be sufficient while in other cases it may be desirable to test for fine leaks, which may use a lower acceptance set point and/or longer test times. In some cases, the acceptance set point may be between 0.5 and 1 inches of water column".  Finally, Madrid Juan teaches that the container should be able to hold between 2 mbar and 20 mbar pressure, or 0.8 inches of water to about 80.3 inches of water.  One of ordinary skill would select the predetermined first and second threshold pressures based on how quickly the test should run, the types of materials used for the container, etc.
	With regard to claims 6, 7, 16, and 17 both 40- and 20-foot containers are well known.  Furthermore, one of ordinary skill can select a desired pressure decay time for determining if either sized container is acceptable or not acceptable.
	With regard to claims 9 and 19 Madrid Juan teaches that known refrigerated shipping containers have a curtain (reference item 2).  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid Juan, Duan, and Pavlik as applied to claims 1 or 11 above, and further in view of Yamartino et al.
With regard to claims 8 and 18 Madrid Juan, Duan, and Pavlik teach leak testing by monitoring the pressure of known pressurized refrigerated shipping container.  Madrid Juan, Duan, and Pavlik do not necessarily teach using a monitoring implement that is a smart mobile device.  However, Yamartino et al. teach that it is known to provide a smart mobile device (reference item 30) as a monitoring implement for a leak test.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Madrid Juan, Duan, and Pavlik with the teachings of Yamartino et al. in order to use a smart mobile device as a monitoring implement so that for the predicable benefit of allowing a user to monitor leak results from a safe distance and/or so that a single monitoring implement an be used with multiple container leak testing systems.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid Juan, Duan, and Pavlik as applied to claims 5 or 15 above, and further in view of Ma et al.
With regard to claims 10 and 20 Madrid Juan teaches a known pressurized refrigerated shipping container having a front end and a rear end.  Pressurized refrigerated shipping containers must have controllers for operating the various elements including the compressor, the chiller, the heat exchanger, etc.  Madrid Juan do not mention the location of the controller.  Ma et al. teach another refrigerated shipping container (reference item 10) having a front end (reference item 21) and a rear end.  The front end has an access panel (reference item 35) that appears to be coupled to the front end using bolts.  Furthermore, official notice is hereby taken that gaskets are well known.  One of ordinary skill would know to use one or more gaskets in order to ensure that the access panel is sealed so that any equipment is protected from ambient exterior conditions such as dirt, exhaust, rain, etc.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Madrid Juan, Duan, and Pavlik with the teachings of Ma et al. in order to provide an additional access space (covered with an additional access panel) or to modify an existing access space in order to house an airtightness testing controller on the container's front end so that the leak testing controller can be protected from ambient exterior conditions such as dirt, exhaust, rain, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.

/DAVID A. ROGERS/Primary Examiner, Art Unit 2855